Citation Nr: 0500987	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right thumb 
disorder.

2.  Entitlement to the assignment of an initial compensable 
evaluation for residuals, fracture, right little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  A right thumb disorder was not present during service and 
has not been shown to be otherwise related to service or to 
the veteran's service-connected right little finger 
disability.

2.  The veteran's service-connected right little finger 
disability is shown to be manifested by limitation of 
flexion, diffuse tenderness, and crepitus; X-rays have 
revealed degenerative changes of the proximal interphalangeal 
joint.


CONCLUSIONS OF LAW

1.  A right thumb disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for the initial assignment of a 10 percent 
rating for service-connected residuals, fracture, right 
little finger, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5156, 
5227 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to his 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
a February 2004 VA hand and fingers examination.

In September 2002 the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of what evidence was 
necessary to establish entitlement, what evidence the veteran 
needed to provide, and what evidence and information VA would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
An August 2004 letter asked the veteran to notify VA of any 
other evidence he would like to have considered.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the duty to assist and notify the 
veteran has been satisfied.  38 U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.


I.  Right thumb disorder

The veteran has essentially asserted that he injured his 
right thumb at the same time that he incurred his service-
connected right little finger disability.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as arthritis, 
will be presumed if it becomes manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's active duty service medical records reflect 
that the veteran fractured his right little finger in 
November 1960.  The service medical records contain no 
complaints, diagnoses, or treatment for a right thumb 
disorder.  The veteran was not diagnosed with a right thumb 
disorder until June 2000.

In February 2004 the veteran underwent a VA fingers 
examination.  While the examiner confirmed that the veteran 
has a right thumb disorder (degenerative arthritis of the 
right thumb interphalangeal joint), the examiner indicated 
that based on the veteran's history and the clinical 
examination, "it is not likely that the fifth metacarpal 
shaft fracture that the [veteran] received in 1960 is 
responsible for the degenerative arthritis in the wrist, 
thumb and small finger interphalangeal joints."

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's right thumb disorder is 
related to his military service.  The veteran's active duty 
service medical records contain no complaints or treatment 
for a right thumb disorder.  Further, no physician has linked 
the veteran's right thumb disorder to service.  In fact, as 
referenced above, a VA examiner has specifically stated that 
the veteran's right thumb disorder was not related to his 
military service, including the right hand injury he suffered 
in 1960.  As right thumb arthritis was not diagnosed until 
years following service, a claim of entitlement to service 
connection for right thumb arthritis under the presumptive 
provisions of 38 U.S.C.A. §§ 1101 and 1137 are not for 
application in this case.

The Board has reviewed the veteran's statements and comments 
made during his examinations.  While the Board does not doubt 
the sincerity of the veteran's belief regarding his right 
thumb claim, the veteran is not competent to offer evidence 
which requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Based on the foregoing, the veteran's claim of entitlement to 
service connection for a right thumb disorder is not 
warranted.

II.  Increased rating for a right little finger disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A December 2000 rating decision granted service connection 
for the disability on appeal and assigned the current 
noncompensable rating.  As the veteran is appealing the 
original assignment of the rating for this disability, the 
severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's right fifth finger disability is rated under 
Diagnostic Codes 5299-5227.  Under Diagnostic Code 5227, 
ankylosis of any individual figure other than the thumb, 
index finger, or middle finger warrants a noncompensable 
evaluation.

There have been amendments to 38 C.F.R. § 4.71a during the 
course of this claim.  The amendments concern definitions, 
terminology, and rating factors for fingers. See 67 Fed. Reg. 
48784 (July 26, 2002).  The changes have no impact in this 
case, as the potential evaluations remain at zero percent.

Under Diagnostic Code 5155, which was not revised, amputation 
of the ring finger, in either the minor or major hand, is 
rated as 10 percent disabling when it is without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto and 20 percent disabling when associated with 
metacarpal resection (more than one-half the bone lost).

VA X-rays have revealed the presence of degenerative 
arthritis of the distal interphalangeal joint of the 
veteran's right little finger.  The February 2004 VA 
examination also noted that the veteran complained of pain in 
his right little finger and had limitation of flexion of the 
right little finger; diffuse tenderness and crepitus of the 
right fifth distal interphalangeal joint was found on 
clinical examination.  The Board finds that in view of these 
findings, the veteran's service-connected right little finger 
disability warrants a 10 percent rating under Diagnostic Code 
5003.  Under Diagnostic Code 5003, a 10 percent rating may be 
assigned where there is noncompensable limitation of motion 
in an affected joint group with pain objectively confirmed by 
findings such as swelling.  Accordingly, with the application 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and resolving all 
reasonable doubt in favor of the veteran, the Board finds it 
reasonable to conclude that the residual manifestations 
associated with the veteran's right little finger disability 
are consistent with the criteria for a 10 percent rating 
under Diagnostic Code 5003.

The Board finds, however, that the preponderance of the 
evidence is against a rating in excess of 10 percent, as this 
would result in granting a higher evaluation than would be 
warranted for unfavorable ankylosis under the appropriate 
rating criteria.  Further, there is no actual amputation with 
metacarpal resection.  In conclusion, the Board finds that a 
rating of 10 percent for the full period of the veteran's 
appeal is warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's right little finger disability has 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).

III.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right thumb disorder is denied.

An initial rating of 10 percent for residuals, fracture, 
right little finger is granted, subject to governing 
regulations concerning monetary awards.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


